775 N.W.2d 142 (2009)
EXPRESS SCRIPTS, INC., Charles Kneese, Rosie Samuels, Geri Declerck, Rhonda Wassom, and Lisa Keeler, Plaintiffs-Appellants,
v.
DEPARTMENT OF MANAGEMENT AND BUDGET, Director of Department of Management and Budget, and Senior Deputy Director of Department of Management and Budget, Defendants-Appellees.
Docket No. 139975. COA No. 294888.
Supreme Court of Michigan.
December 4, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.
MICHAEL F. CAVANAGH and WEAVER, JJ., would grant leave to appeal.